On Petition for Rehearing.
The petition of the plaintiff for reargument is based upon one contention, which is, that the court’s interpretation of Rule 9 (b) logically and inevitably leads to- a judgment in its favor, because, if the purpose of the rule is to prevent a larger charge for a short haul than for a long one (as found by the court), the plaintiff is entitled to aggregate weights in order to attain that very object, and because, in considering the reason for the rule, the court employed an illustration, wherein, but for the rule, the total of graduated charges for carrying five packages over a short haul would be greater by fifty cents than the charge for carrying the same packages with weights aggregated over a long haul, and that this illustration disclosed the very fifty cents charged by the Express Company in violation of the rule and sought to be recovered in this suit.
The admission of the correctness of the court’s premise and the challenge ofothe correctness of its conclusion are so directly, and, at first view, so persuasively made, that they merit consideration.
The illustration used by the court and now adopted by the plaintiff as its case, was not taken from the testimony, nor does it embody any of the facts of the case. It was purely imaginary and was used to show that the two sentences of Rule 9 (b) had different meanings, and to suggest the purpose of the second sentence in connection with the first, in view of situations certain to arise from it. In this illustration, the court took five packages, each weighing 20 pounds, consigned by several persons upon the same day for shipment over a long haul, where the merchandise rate was $1.50 or more,” and where, therefore, aggregation of weights was allowed; and five packages of similar weights similarly consigned, for shipment over a short haul, where the merchandise rate was “less than $1.50,” and where, therefore, aggregation of 'weights was not allowed and separate graduated rates were charged.
This illustration, translated into figures, shows that, without the last sentence of Rule 9 (b), there would be a charge of $1.50 on aggregated weights of the five packages shipped over the long haul, and an aggregate charge of $2.00 on the graduated rates for the five separate packages shipped over the short haul, resulting in a charge of 50 cents more for the short hard than for the long one. But we found the rule prevented this, not by authorizing or requiring aggregation of weights of the packages shipped over the short haul, but by arbitrarily saying that in such a situation the “aggregate charge” for shipment of the five packages over the short haul “must not be more than” the charge for a like number of packages of the same weights shipped over the long haul, thereby making the “aggregate charge” for each haul $1.50.
This was a case suggested by the court to illustrate a reason for the ■rule, but this is not the plaintiff’s case, nor may the five package illus*633tration be used by the plaintiff as a premise for its case, from which to make the deduction desired. The plaintiff’s case is established by the evidence, which discloses a specimen day’s business, comprising shipments by many consignors of 35 packages of varying weights, some of which are susceptible of aggregation into units of 100 pounds, and many of which are not. There is no similarity in point of fact between the specimen day’s business, which constitutes the plaintiff’s case, and the case stated in the opinion of the court to illustrate the rea.sou for the rule. By the case as proven is the plaintiff bound, and by the case as proven must its rights be determined. The facts of the illustrated case and the real case being entirely different, the premises of the cases are likewise different, compelling a corresponding difference in deductions. The plaintiff seeks to make them similar by picking aud selecting from the 35 shipments on the specimen day packages of weights that will aggregate 100 pounds, as, for instance, five packages of the weights used in the illustration. Having selected from the 35 shipments of the specimen day five packages that corresponded in weight with those in the illustration employed by the court, the plaintiff claims that its picked and selected case is within the illustration and within the conclusion deduced from it, and therefore, with respect to those live packages, it may appropriate the lowest known rate whicli carries the right of aggregation of packages shipped by more than one shipper, which is $1.50, and he charged the graduated rates on the remaining packages not susceptible of aggregation. But there, is a difference in fact between the case illustrated and the case adjudicated. Tn the former, there was neither occasion, opportunity nor advantage in picking and selecting, because the weights of all packages aggregated precisely 100 pounds, and the rule against a higher charge for a short haul could arbitrarily be enforced, without aggregating their weights. The plaintiff’s case comprised the shipment not of five but of thirty-five packages of varying weights, requiring a selection to bring a number within the facts and deduction of the illustrated case.
[5] By its claim of right to make such a selection for such a purpose, we are back to the old question, whether under Rule 9 (b) the shipper may pick and select out of a day’s shipments, packages of weights that will aggregate, and by aggregating their weights, pay the aggregate rate on the selected packages and the graduated rates on packages of weights not capable of aggregation. The right to pick and select was the basis of the whole argument at the hearing. The plaintiff never attempted to aggregate the weights of the whole 35 packages nor claimed that the aggregate charges on the 35 packages for the short haul were greater than charges for a long haul, where the rate is $1.50. It claimed the right to pick and select, and then aggregate the selection and appropriate the lowest known rate carrying the right of aggregation. In entering judgment for the defendant, we passed upon that contention and denied the right to pick and select, and as it is upon the same contention that the plaintiff bases its petition for a rehearing, we are constrained to deny the petition.